1    MICHAEL E. MITCHELL, #240199
     MITCHELL LAW GROUP, INC.
2    334 W. Shaw Avenue, Suite A
     Fresno, California 93704
3    Telephone: (559) 222-2424
     Facsimile: (559) 222-2434
4
     Attorney for Defendant
5    JASON JOHNSON
6

7                             IN THE UNITED STATES DISTRICT COURT
8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
9

10    UNITED STATES OF AMERICA,                          )   Citation No.: 6:18-PO-00464-JDP-1
                                                         )
11                   Plaintiff,                          )   STIPULATION TO CONTINUE STATUS
                                                         )   CONFERENCE; AND ORDER THEREON
12           vs.                                         )
                                                         )   Division: Eastern District, Fresno
13                                                       )   Magistrate: Hon. Jeremy D. Peterson
                                                         )   Date: August 21, 2019
14    JASON JOHNSON,                                     )   Time: 10:00 a.m.
                                                         )
15                   Defendant.                          )
                                                         )
16                                                       )
                                                         )
17

18          IT IS HEREBY STIPULATED by and between Susan St. Vincent, Acting Legal Officer
19   for the National Park Service, and, Defendant, JASON JOHNSON (“Mr. Johnson”), by and
20   through his attorney of record, Michael Mitchell, that the Status Conference in the above-
21   captioned matters set for August 21, 2019 at 10:00 a.m., be vacated, and the matter be set for
22   Status Conference on November 19, 2019 at 10:00 a.m. This request is made due to the fact that
23   counsel for Defendant, Michael E. Mitchell, and Acting Legal Officer for the National Park
24   Service are still in the process of resolving the case and it will not resolve by August 21, 2019.
25   ///
26   ///
27   ///
28




                                     Stipulation to Continue Status Conference - 1
                                               [Proposed] Order Thereon
1    Mr. Johnson by and through his attorney of record also stipulates and agrees to waive and
2    exclude time generally for his speedy trial.
3

4

5    DATED: August 14, 2019                                     /s/ Michael E. Mitchell________________
                                                                Michael E. Mitchell Attorney for Defendant
6
                                                                JASON JOHNSON
7
     DATED: August 14, 2019                                     /s/ Susan St. Vincent_________________
8                                                               Susan St. Vincent, Acting Legal Officer
9
                                                                National Park Service

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                     Stipulation to Continue Status Conference - 2
                                               [Proposed] Order Thereon
1                                                     ORDER
2             It is hereby ordered that the settlement conference for defendant Jason Johnson, now set
3    for August 21, 2019 at 10:00 a.m., be continued to November 19, 2019 at 10:00 a.m.
4

5    IT IS SO ORDERED.
6

7    Dated:      August 19, 2019
                                                             UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Stipulation to Continue Status Conference - 3
                                                [Proposed] Order Thereon
